Citation Nr: 1313026	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including schizophrenia, posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had service in the Army National Guard form May 1982 to September 1982 and from September 1984 to September 1990.  He had multiple periods of active duty, active duty for training, or full-time training duty, including from May 1982 to September 1982, from May 1985 to September 1985, and form March 10, 1990, to March 31, 1990.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, August 2011, and October 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  In a February 2013 Supplemental Statement of the Case (SSOC), the AMC confirmed and continued the denial of the Veteran's claim.  The case has now been returned to the Board for further appellate review.

As the medical evidence includes diagnoses of schizophrenia, PTSD, anxiety, depression, and a mood disorder, and the Veteran has not explicitly indicated a desire to limit his claim with respect to any specific disorder(s), the Board has continued to characterize his claim as one for a psychiatric disorder in accordance with Clemons v. Shinseki, as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the additional delay, a remand is required before the Veteran's claim can be properly adjudicated.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).

The Veteran claims entitlement to service connection for a psychiatric disorder.  As indicated above, he has several periods of military service.  Although he claims that his psychiatric condition began during his military service, he also reported that he experienced psychiatric symptomatology prior to his enlistment into the Army National Guard in 1982.  Most recently, the Veteran reported during a December 2012 VA examination that just prior to his initial enlistment, he was seen by a "medic" who provided a diagnosis of schizophrenia; he claims that he was allowed to enlist despite this diagnosis.  He essentially claims that his current psychiatric disorder is due to or was aggravated by his military service.    

Generally, service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumptive period does not apply to any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

In the October 2012 Remand, the Board directed that the Veteran be scheduled for a VA examination if it was determined that good cause had been shown regarding his failure to report for previously scheduled examinations.  If an examination was scheduled, the Board directed the examiner to identify the Veteran's current psychiatric diagnosis and when he initially displayed symptoms of the diagnosed disorder, and to also determine if there is clear and unmistakable evidence that the psychiatric disorder existed prior to service.  The examiner was then essentially asked to determine if the psychiatric condition preexisted any of the Veteran's periods of service, and if so, whether it was aggravated by any period of service following the onset of the condition.  If the psychiatric disorder did not preexist the Veteran's last period of service beginning on March 10, 1990, the examiner was asked to opine whether it was at least as likely as not that the disorder was the result of this period of service, to include a March 1990 altercation during his service in the Republic of Korea.

The Veteran was afforded a VA examination in December 2012, and the examiner indicated that the claims file was reviewed.  During the examination, he reported a history of academic problems and "trouble with the law" during his teenage years.   As previously noted, he also reported that medical professionals diagnosed him with schizophrenia prior to his enlistment.  Based on the findings from the clinical assessment, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis, but instead his symptoms were consistent with a diagnosis of schizophrenia.  The examiner then stated that there was no clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service.  He opined, however, that it was at least as likely as not that the Veteran first had symptoms in his teen years prior to service, as indicated by his difficulty in school and involvement in criminal activity.  The examiner highlighted that the Veteran's report of being told that he was schizophrenic just prior to his enlistment was not supported by the record.  The examiner noted that the Veteran had difficulty getting along with others during the military and apparently did not do well.  Nonetheless, the examiner opined that the Veteran's disability was due to the natural progression of the disease and was not aggravated by service.  The examiner also noted the Veteran's history of substance abuse, and he stated that this may have also contributed to or aggravated his disorder.  

This most recent VA medical opinion appears to be both confusing and contradictory concerning whether the Veteran's current psychiatric disorder preexisted any of his periods of military service.  The Board acknowledges that the December 2012 examiner opined it is at least as likely as not that the disorder began during the Veteran's teenage years.  However, in order to rebut the presumption of soundness, clear and unmistakable evidence (a higher standard than "as likely as not") must show that the disorder preexisted service.  It is unclear from the December 2012 opinion as to whether this standard has been met in this case for each of the Veteran's identified periods of service.  Moreover, other than noting the Veteran's report of difficulty in school and with the law during his teenage years, the examiner did not provide rationale for the opinion that the Veteran's schizophrenia began during his teenage years.  Thus, an addendum opinion is needed to clarify these issues.

Finally, in January 2013, the Veteran submitted an Authorization and Consent to Release Information form (VA Form 21-4142) indicating that he was incarcerated at Pottawatomie County Public Safety Center from May 23 to September 10; although he did not identify the year(s) of this incarceration, he reported during the December 2012 VA examination that his incarceration ended in September 2012.  The records from this facility may prove beneficial in deciding the Veteran's claim.  Thus, the RO/AMC must attempt to obtain the Veteran's records from Pottawatomie County Public Safety Center, dated up until September 2012.  In this regard, the RO/AMC, with the assistance of the Veteran's representative, should contact the Veteran to determine the exact time that his incarceration began/ended and to secure a valid authorization to obtain the records from this facility.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's incarceration at Pottawatomie County Public Safety Center that ended in September 2012, request that the Veteran provide the exact dates of his incarceration at this facility.  Also request that he identify the court involved with his incarceration.  Then request the records of his incarceration directly from the court involved and Pottawatomie County Public Safety Center.  In so doing, request copies of any reports of psychiatric treatment performed in conjunction with his incarceration.  Such request(s) must be made directly to the facility or health care providers involved.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims file.

If any facility where the Veteran received treatment was affiliated with the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

If the requested records are held by an entity not affiliated with the Federal government, and they are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  Obtain all outstanding VA and private medical records indentified by the Veteran as relevant to the issue on appeal, to include psychiatric treatment records from Griffin Memorial Hospital, Griffin, Oklahoma dated from October 2 through October 28, 2011.

3.  After completion of the above, return the claims file to the examiner who performed the December 2012 VA PTSD examination or other appropriate clinician.  Following a thorough review of the record, the psychiatrist/psychologist is requested to provide an addendum as to the following:

(a)  Based on the evidence of record, when did the Veteran initially display symptoms of his diagnosed schizophrenia disorder?

(b)  Is there clear and unmistakable evidence that the Veteran's schizophrenia disorder existed prior to service?

(c)  If there is clear and unmistakable evidence that Veteran's schizophrenia was present prior to May 1982, was the disorder aggravated (increased in severity beyond the natural progression of the disease) by his service from May 1982 to September 1982?

(d)  If there is clear and unmistakable evidence that the Veteran's schizophrenia was present after September 1982, but prior to August 1985, was the disorder aggravated (increased in severity beyond the natural progression of the disease) during his period of service from August 1985 to December 1985?

(e)  If there is clear and unmistakable evidence that the Veteran's schizophrenia was present after December 1985, but prior to March 10, 1990, was the disorder aggravated (increased in severity beyond the natural progression of the disease) during his period of service from March 10, 1990 to March 31, 1990?

(f)  If the examiner finds that the Veteran's schizophrenia did not preexist the period of service from March 10, 1990 to March 31, 1990, please indicate whether it is at least as likely as not (at least a 50/50 chance) that the disorder was incurred in or the result of that period of service, to include the March 27, 1990, altercation in the Republic of Korea.

Please note:  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Another examination of the Veteran should only be performed if deemed necessary by the person(s) providing the opinions.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


